Case 3:19-cv-01339-SMY Document 1-1 Filed 12/09/19 Page 1 of 7 Page ID #5




                                                              EXHIBIT 1
Case 3:19-cv-01339-SMY Document 1-1 Filed 12/09/19 Page 2 of 7 Page ID #6
Case 3:19-cv-01339-SMY Document 1-1 Filed 12/09/19 Page 3 of 7 Page ID #7
Case 3:19-cv-01339-SMY Document 1-1 Filed 12/09/19 Page 4 of 7 Page ID #8
Case 3:19-cv-01339-SMY Document 1-1 Filed 12/09/19 Page 5 of 7 Page ID #9
Case 3:19-cv-01339-SMY Document 1-1 Filed 12/09/19 Page 6 of 7 Page ID #10
Case 3:19-cv-01339-SMY Document 1-1 Filed 12/09/19 Page 7 of 7 Page ID #11
